Case 7:19-m mi- -01190 Document1 Filed on 05/24/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Compl.

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

j tates District Court
UNITED STATES OF AMERICA Unitee an District Of Texas

v. . FILED ~CRIMINAL COMPLAINT
Jovita Jasmine GUTIERREZ-Davila — MAY .2.4 2019 °
Case Number: M-19-1190-M
AKA: Jovita RODRIGUEZ-Davila David J. Bradley, Clerk
1AE YOB: 1985
Mexico

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 15, 2019 in ___ Hidalgo County, in

the Southern _ District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title _ 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

On May 15, 2019, Jovita Jasmine GUTIERREZ-Davila a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on May 23, 2019. Record checks revealed the
defendant was formally removed from the United States to Mexico for the first (1st) time on December 21, 2012 via the
Laredo, Texas Port of Entry. The defendant was instructed not to return without permission from the Attorney General or
the Secretary of Homeland Security of the United States. The defendant claims to have illegally re-entered the United States
on or about December 30, 2014 by wading the Rio Grande River at or near Roma, Texas. On October 2, 2012, the defendant

" was convicted of possession of marijuana <=2,000Ibs>SOlbs and sentenced to one (1) year probation.

\Continued on the attached sheet and made a part of this complaint:

Complaint approved by AUSA #1. vA
ee 5/e4

[]Yes [X]No .

   
   

Signature of Complainant

 

 

 

Armando Perez Deportation Officer
‘Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
May 24, 2019 at McAllen, Texas _
Date . City and State ¢

iJ. Scott Hacker U.S. Magistrate Judge : ———____

Name and Title of Judicial Officer Signature pf Ju

   

 
